Citation Nr: 1520417	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  06-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for the period prior to July 29, 2011 and an initial rating in excess of 30 percent disabling for the period since July 29, 2011 for service-connected generalized anxiety disorder with depressive features, formerly conversion reaction.

2.  Entitlement to an evaluation in excess of 40 percent for chronic lumbosacral strain.

3. Entitlement to service connection for arterial hypertension, claimed as secondary to service-connected diabetes mellitus, type II. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969, during the Vietnam Era. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2005 and August 2006 rating decisions of the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO).  The August 2005 rating decision, in part, denied service connection for arterial hypertension and increased the disability rating for the Veteran's service-connected chronic lumbosacral strain with conversion disorder to a 40 percent evaluation, effective April 1, 2005.  The August 2006 rating decision continued the 40 percent evaluation for the service-connected chronic lumbosacral strain, denied entitlement to TDIU and granted service connection for generalized anxiety disorder with depressive features (formerly conversion reaction) at a noncompensable rating, effective November 3, 3005. 

In May 2006, the Veteran testified before a Decision Review Officer (DRO) at the RO, although as noted below the transcript of this hearing appears to be missing from the file.  Further, in June 2007, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  

The Board issued a decision in March 2008, which, in part, denied entitlement to service connection for arterial hypertension and denied entitlement to a compensable rating for service-connected generalized anxiety disorder with depressive features. 

The Veteran appealed the Board's March 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Memorandum Decision, the Court vacated and remanded the Board's March 2008 decision concerning the claims of entitlement to service connection for arterial hypertension and entitlement to a compensable rating for service-connected generalized anxiety disorder.  In February 2011, the issues of entitlement to service connection for arterial hypertension and entitlement to a compensable rating for service-connected generalized anxiety disorder were again remanded by the Board for additional development.  In an October 2011 rating decision, the RO granted an initial rating of 30 percent for the Veteran's service-connected generalized anxiety disorder effective July 29, 2011.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a September 29, 2014 decision, the Board granted an initial rating of 10 percent, but not higher, for generalized anxiety disorder with depressive features for the period prior to July 29, 2011; denied an initial rating in excess of 30 percent disabling for the period since July 29, 2011 for service-connected generalized anxiety disorder with depressive features; denied an evaluation in excess of 40 percent for chronic lumbosacral strain; and remanded claims for service connection for arterial hypertension and for TDIU.  As noted below, this Board decision is being vacated.  The increased rating claim for the generalized anxiety disorder will be partly addressed in the decision below, with that claim partly and the other claims entirely addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 29, 2014 decision, the Board granted an initial rating of 10 percent, but not higher, for generalized anxiety disorder with depressive features for the period prior to July 29, 2011; denied an initial rating in excess of 30 percent disabling for the period since July 29, 2011 for service-connected generalized anxiety disorder with depressive features; denied an evaluation in excess of 40 percent for chronic lumbosacral strain; and remanded claims for service connection for arterial hypertension and for TDIU.

2.  In October 2014, the Veteran's representative requested that the September 29, 2014 decision be vacated because the Board had not responded to a 90-day stay request made in August 2014, prior to issuance of the decision.

3.  Prior to July 29, 2011, the Veteran's generalized anxiety disorder with depressive features resulted in at least slight impairment of social and occupational functioning.
CONCLUSIONS OF LAW

1.  The September 29, 2014 rating decision addressing the issues currently on appeal is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

2.  The criteria for an initial disability evaluation of 10 percent for the Veteran's service-connected generalized anxiety disorder with depressive features for the period prior to July 29, 2011, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Vacatur

On September 29, 2014, the Board issued a decision addressing the issues on appeal.  The Board noted that the Veteran's attorney had submitted a motion in August 2014 requesting a stay of 90 days to review records received pursuant to a Privacy Act request.  Those records were provided later in August 2014, but the Board's decision was issued notwithstanding the stay request.  Therefore, in the interest of due process, the October 2014 motion to vacate is granted, and the September 29, 2014 Board decision is hereby vacated.  The Board will reconsider the appeal as if the September 29, 2014 decision had never been issued.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

2. Increased rating for generalized anxiety disorder

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In this case, the Veteran has been assigned an initial noncompensable disability rating, effective November 3, 2005 and a 30 percent disability rating, effective July 29, 2011 for generalized anxiety disorder with depressive features, formerly conversion reaction under 38 C.F.R. § 4.130, Diagnostic Code 9400.

Under the general rating formula for mental disorders, a zero percent (noncompensable) evaluation is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A rating of 30 percent is assigned when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In this case, the Veteran underwent a VA examination in June 2006.  He currently took Cymbalta on an "on and off" basis.  He reported having a depressed mood with moderate severity.  Also, he had irritability 5 times a week with moderate severity.  He had trouble sleeping and falling asleep, as well as an intolerance to crowds which was of moderate intensity and a severe lack of motivation.  On examination, he was neatly groomed and cooperative.  His psychomotor activity was unremarkable and his speech was spontaneous.  His affect was constricted, and his mood was depressed.  He was oriented to person, time and place.  His thought process was circumstantiality and his thought content was unremarkable.  He had no delusions, and he understood the outcome of his behavior.  He had sleep impairment which resulted in him feeling drowsy the next day.  He had no hallucinations or inappropriate behavior.  He had obsessive/ritualistic behavior but no panic attacks, suicidal thoughts or homicidal thoughts.  His impulse control was good and there were no episodes of violence.  He was able to maintain minimum personal hygiene and there were no problems with activities of daily activities.  His remote, recent and immediate memory was normal.  He was currently employed as a post master with the Post Office.  He had lost work time due to his physical condition and "nerves."  He had decreased concentration, difficulty following instructions, increased absenteeism and poor social interaction.  The diagnosis was general anxiety disorder with depressive features.  A Global Assessment of Functioning (GAF) score of 70 was assigned.  The examiner indicated that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  There was no total occupational and social impairment; no reduced reliability and productivity; no occasional decrease in work efficiency and with intermittent periods of inability to perform occupational tasks; and no mental disorder signs and symptoms that were transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

In light of the evidence above that the Veteran's psychiatric disability results in slight impairment, the Board, resolving reasonable doubt in the Veteran's favor, finds that an initial 10 percent evaluation is warranted for the period prior to July 29, 2011.  The symptoms shown upon the aforementioned examination were no less than slight in degree, given the assigned GAF score of 70 and findings of irritability, a depressed mood, and sleep interference.

As to the question of whether an even higher evaluation is warranted, the Board will defer that matter until the development requested in the REMAND below is completed.  As the only action taken in this decision is favorable, and the Board has not determined whether an even higher evaluation is warranted at this juncture, no discussion of VA's duties to notify and assist the Veteran is required at this time.


ORDER

The September 29, 2014 Board decision addressing the issues of: 1) entitlement to an initial compensable rating for the period prior to July 29, 2011 and an initial rating in excess of 30 percent disabling for the period since July 29, 2011 for service-connected generalized anxiety disorder with depressive features, formerly conversion reaction; 2) entitlement to an evaluation in excess of 40 percent for chronic lumbosacral strain; 3) entitlement to service connection for arterial hypertension, claimed as secondary to service-connected diabetes mellitus, type II; and 4) entitlement to TDIU is vacated.

An initial rating of 10 percent for generalized anxiety disorder with depressive features for the period prior to July 29, 2011, is granted, subject to the governing laws and regulations pertaining to the payment of monetary benefits. 


REMAND

Given the above partial action on the generalized anxiety disorder claim, the Board would reiterate at this point that the following issues are on appeal and subject to remand: 1) entitlement to an initial rating in excess of 10 percent for the period prior to July 29, 2011 and an initial rating in excess of 30 percent disabling for the period since July 29, 2011 for service-connected generalized anxiety disorder with depressive features, formerly conversion reaction; 2) entitlement to an evaluation in excess of 40 percent for chronic lumbosacral strain; 3) entitlement to service connection for arterial hypertension, claimed as secondary to service-connected diabetes mellitus, type II; and 4) entitlement to TDIU.

As to both increased rating claims, the Board finds that the examinations currently of record are substantially too old for current rating purposes (December 2009 for the spine, and July 2011 for PTSD), and newer examinations are required.  Also of concern to the Board is the fact that private psychiatric records, received in February 2011, were never translated from Spanish into English.  Finally, Virtual VA includes treatment records from the San Juan VA Medical Center (VAMC) dated through July 2013, with extensive psychiatric treatment documented, and the Board finds that updated records from this facility should be requested.

Regarding the issue of service connection for arterial hypertension (claimed as secondary to service-connected diabetes mellitus, type II), in its February 2011 remand, the Board determined that a July 2005 VA examination regarding the etiology of the Veteran's arterial hypertension was incomplete.  Specifically, the Board noted that although the July 2005 VA examiner opined that the "Veteran's arterial hypertension is not likely related to his service-connected diabetes mellitus," the examiner failed to opine whether the Veteran's arterial hypertension was aggravated by his service-connected diabetes mellitus.  As a result, the Board determined that a new VA examination was necessary to ascertain whether the Veteran's arterial hypertension disability is related to, proximately due to, or aggravated by the service-connected diabetes mellitus disability.

Per February 2011 Board remand instructions, the Veteran underwent a VA examination in July 2011.  The examiner concluded that the Veteran's arterial hypertension was less likely than not caused by or a result of his service-connected diabetes mellitus.  While the examiner determined that the Veteran's arterial hypertension was not due to his service-connected type II diabetes mellitus, he did not address whether the service-connected type II diabetes mellitus has aggravated his arterial hypertension.  Accordingly, the July 2011 examination report does not comply with the Board's February 2011 instructions.  The Court has held that a remand confers on a veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As such the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for arterial hypertension, claimed as secondary to service-connected diabetes mellitus, type II and that further medical clarification in connection with this claim is warranted.  On remand, the July 2011 examiner should amend his examination report in accordance with the Board's February 2011 directives cited herein. 

Regarding the claim for TDIU, the Board notes that further development and adjudication of the Veteran's other claims may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Finally, the record reflects that the Veteran was scheduled for a May 5, 2006 RO hearing, as indicated in a March 2006 notification letter, and this hearing was acknowledged by the Board in its September 2014 decision, now vacated.  It appears that between the two decisions, the Veteran's paper file was converted to a VBMS file, and the hearing transcript evidently was never included with the VBMS file.  It is essential that the transcript of this hearing be included with the VBMS file, and if it is missing the Veteran should be given an opportunity to appear for another RO hearing.

Accordingly, the case is REMANDED for the following action:

1.  Efforts should be made to retrieve the transcript of the Veteran's May 5, 2006 RO hearing, which is not included in the VBMS file.  If this transcript is not available, the Veteran should be contacted and afforded another opportunity for an RO hearing.  Any obtained hearing transcripts must be added to the claims file.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records, specifically those from the San Juan VAMC dated since July 2013.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran must be afforded a VA spine examination, with an examiner who has access to and has reviewed the entire VBMS/Virtual VA file.  The examiner must address the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability due to flare-ups.  To the extent that there have been periods of doctor-prescribed bedrest (e.g., incapacitating episodes), their frequency and duration must be described.  The symptoms and severity of any secondary lower extremity radiculopathy/neuropathy, bowel disturbances, and bladder disturbances must also be described.  The impact of this disability on the Veteran's employability must also be discussed.  All opinions must be set forth with a detailed rationale in a typewritten report.  

4.  The Veteran must be afforded a VA psychiatric examination, with an examiner who has access to and has reviewed the entire VBMS/Virtual VA file.  The examiner must interview the Veteran and provide a description of all subjective symptoms and objective findings.  The extent of social and occupational impairment resulting from the Veteran's disability must be fully described.  All opinions must be set forth with a detailed rationale in a typewritten report.  

5.  The RO/AMC should arrange for the same examiner who conducted the July 2011 VA examination, if possible, to review the claims folder and determine whether the Veteran's arterial hypertension is aggravated by his service-connected type II diabetes mellitus.  If the July 2011 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner should furnish an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's arterial hypertension is aggravated by his service-connected type II diabetes mellitus disability.  If the examiner finds that the Veteran's arterial hypertension has been permanently worsened by his service-connected type II diabetes mellitus disability, to the extent feasible, the degree of worsening should be identified.  The examiner should fully describe the objective findings that support his or her conclusions.  The claims folder should be made available to the examiner in conjunction with the opinion request, and the examiner must indicate on the report that such a review was undertaken.  The rationale for all opinions expressed should be set forth.  

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


